
	

115 HR 4296 : To place requirements on operational risk capital requirements for banking organizations established by an appropriate Federal banking agency.
U.S. House of Representatives
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4296
		IN THE SENATE OF THE UNITED STATES
		February 28, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To place requirements on operational risk capital requirements for banking organizations
			 established by an appropriate Federal banking agency.
	
	
		1.Operational risk capital requirements for banking organizations
 (a)In generalAn appropriate Federal banking agency may not establish an operational risk capital requirement for banking organizations, unless such requirement—
 (1)is based primarily on the risks posed by a banking organization’s current activities and businesses;
 (2)is appropriately sensitive to the risks posed by such current activities and businesses; (3)is determined under a forward-looking assessment of potential losses that may arise out of a banking organization’s current activities, businesses, and exposures, which is not solely based on a banking organization’s historical losses; and
 (4)permits adjustments based on qualifying operational risk mitigants. (b)DefinitionsFor purposes of this section:
 (1)Appropriate Federal banking agencyThe term appropriate Federal banking agency— (A)has the meaning given such term under section 3 of the Federal Deposit Insurance Act; and
 (B)means the National Credit Union Administration, in the case of an insured credit union. (2)Banking organizationThe term banking organization means—
 (A)an insured depository institution (as defined under section 3 of the Federal Deposit Insurance Act);
 (B)an insured credit union (as defined under section 101 of the Federal Credit Union Act); (C)a depository institution holding company (as defined under section 3 of the Federal Deposit Insurance Act);
 (D)a company that is treated as a bank holding company for purposes of section 8 of the International Banking Act; and
 (E)a U.S. intermediate holding company established by a foreign banking organization pursuant to section 252.153 of title 12, Code of Federal Regulations.
					2.Reduction of surplus funds of Federal reserve banks
 (a)In generalSection 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is amended by striking $7,500,000,000 and inserting $7,468,571,428. (b)Effective dateSubsection (a) shall take effect on May 1, 2018.
			
	Passed the House of Representatives February 27, 2018.Karen L. Haas,Clerk
